


110 HR 2460 IH: To protect the welfare of consumers by prohibiting price

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2460
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Fossella (for
			 himself, Mr. Hayes,
			 Mr. Moran of Kansas, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect the welfare of consumers by prohibiting price
		  gouging by merchants with respect to gasoline and other fuels during certain
		  abnormal market disruptions.
	
	
		1.Short titleThis Act may be cited as the Federal
			 Energy Price Protection Act.
		2.Protection of
			 consumers against price gougingIt shall be unlawful for any supplier to
			 increase the price at which that supplier sells, or offers to sell, crude oil,
			 gasoline, or petroleum distillates in an area covered by a Presidential
			 proclamation issued under section 4(a)(1) by an unconscionable amount during
			 the period beginning on the date the proclamation is issued and ending on the
			 date specified in the proclamation.
		3.Justifiable price
			 increases
			(a)In
			 generalThe prohibition in section 2 does not apply to the extent
			 that the increase in the price of the crude oil, gasoline, or petroleum
			 distillate is substantially attributable to—
				(1)an
			 increase in the wholesale cost of crude oil, gasoline, or petroleum distillates
			 to a supplier;
				(2)an increase in the
			 replacement costs for crude oil, gasoline, or petroleum distillate sold;
				(3)an increase in
			 operational costs; or
				(4)local, regional,
			 national, or international market conditions.
				(b)Other mitigating
			 factorsIn determining whether a violation of section 2 has
			 occurred, there also shall be taken into account, among other factors, the
			 price that would reasonably equate supply and demand in a competitive and
			 freely functioning market and whether the price at which the crude oil,
			 gasoline, or petroleum distillate was sold reasonably reflects other additional
			 costs or risks, not within the control of the seller, that were paid or
			 incurred by the seller.
			4.Emergency
			 proclamations and orders
			(a)Presidential
			 emergency proclamationsThe President may issue an emergency
			 proclamation when an abnormal market disruption has occurred or is reasonably
			 expected to occur.
			(b)Scope and
			 Duration
				(1)In
			 generalThe emergency proclamation or order shall specify with
			 particularity—
					(A)the period for
			 which the proclamation or order applies;
					(B)the event,
			 circumstance, or condition that is the reason such a proclamation or order is
			 determined to be necessary; and
					(C)the geographic
			 area or region to which it applies.
					(2)LimitationsAn
			 emergency proclamation or an order under subsection (a)—
					(A)may not apply for
			 a period of more than 30 consecutive days (renewable for a consecutive period
			 of not more than 30 days); and
					(B)may apply to a
			 period of not more than 7 days preceding the occurrence of an event,
			 circumstance, or condition that is the reason such a proclamation or order is
			 necessary.
					5.Enforcement by
			 Federal Trade Commission
			(a)Unfair or
			 deceptive act or practiceSection 2 of this Act shall be treated
			 as a violation of a rule defining an unfair or deceptive act or practice
			 prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)).
			(b)Actions by the
			 commissionThe Commission shall prevent any supplier from
			 violating this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated
			 into and made a part of this Act. Any entity that violates any provision of
			 this Act is subject to the penalties and entitled to the privileges and
			 immunities provided in the Federal Trade Commission Act in the same manner, by
			 the same means, and with the same jurisdiction, power, and duties as though all
			 applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act.
			(c)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Federal Trade
			 Commission shall prescribe such regulations as may be necessary or appropriate
			 to implement this Act.
			6.Penalties
			(a)Civil
			 Penalty
				(1)In
			 generalIn addition to any penalty applicable under the Federal
			 Trade Commission Act any supplier who violates this Act is punishable by a
			 civil penalty of—
					(A)not more than
			 $500,000, in the case of an independent small business marketer of gasoline
			 (within the meaning of section 324(c) of the Clean Air Act (42 U.S.C. 7625(c));
			 and
					(B)not more than
			 $5,000,000 in the case of any other supplier.
					(2)Method of
			 assessmentThe penalty provided by paragraph (1) shall be
			 assessed in the same manner as civil penalties imposed under section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45).
				(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
					(A)the Commission
			 shall take into consideration the seriousness of the violation and the efforts
			 of the supplier committing the violation to remedy the harm caused by the
			 violation in a timely manner; and
					(B)each determination
			 that the price at which crude oil, gasoline, or other petroleum distillate has
			 been sold or offered for sale in an area and during a period covered by a
			 proclamation or order issued under section 4 was increased by an unconscionable
			 amount shall be treated as a single violation.
					(b)Criminal
			 Penalty
				(1)In
			 generalIn addition to any penalty applicable under the Federal
			 Trade Commission Act, the violation of this Act is punishable by a fine of not
			 more than $1,000,000, imprisonment for not more than 2 years, or both.
				(2)EnforcementThe
			 criminal penalty provided by paragraph (1) may be imposed only pursuant to a
			 criminal action brought by the Attorney General or other officer of the
			 Department of Justice.
				7.Low income energy
			 assistanceAmounts collected
			 in fines and penalties under section 6 of this Act shall be deposited in a
			 separate fund in the treasury to be known as the Consumer Relief Trust Fund. To
			 the extent provided for in advance in appropriations Acts fund shall be used to
			 provide assistance under the Low Income Home Energy Assistance Program
			 administered by the Secretary of Health and Human Services.
		8.DefinitionsIn this Act:
			(1)Abnormal market
			 disruptionThe term abnormal market disruption means
			 there is a reasonable likelihood that, in the absence of a proclamation under
			 section 4(a), there will be an increase in the average price of crude oil,
			 gasoline, or petroleum distillates as a result of a change in the market,
			 whether actual or imminently threatened, resulting from extreme weather, a
			 natural disaster, strike, civil disorder, war, military action, a national or
			 local emergency, or other similar cause, that adversely affects the
			 availability or delivery of crude oil, gasoline, or petroleum
			 distillates.
			(2)SupplierThe
			 term supplier means any person engaged in the trade or business of
			 selling, reselling, at retail or wholesale, or distributing crude oil,
			 gasoline, or petroleum distillates.
			(3)Replacement
			 costsThe term replacement costs means, with respect
			 to a supplier to whom sections 2 and 3 apply, costs to that supplier determined
			 by referencing either—
				(A)the actual or
			 reasonably anticipated replacement cost as evidenced by bills of sale,
			 invoices, or other appropriate documentation; or
				(B)the cost for crude
			 oil, gasoline, or other petroleum distillates in the relevant market at the
			 time of the sale or offer for sale that is the subject of a violation of
			 section 2, plus actual storage, transportation, and delivery costs.
				(4)Unconscionable
			 amountThe term unconscionable amount means, with
			 respect to any supplier to whom section 2 applies, a significant increase in
			 the price at which crude oil, gasoline, or petroleum distillates are sold or
			 offered for sale by that supplier that increases the price, for the same grade
			 of crude oil, gasoline, or petroleum distillate, to an amount that—
				(A)substantially
			 exceeds the average price at which crude oil, gasoline, or petroleum
			 distillates were sold or offered for sale by that supplier during the 30-day
			 period immediately preceding the sale or offer;
				(B)substantially
			 exceeds the average price at which crude oil, gasoline, or petroleum
			 distillates were sold or offered for sale by that person’s competitors in the
			 area and during the period for which the emergency proclamation applies;
			 and
				(C)cannot be
			 justified by taking into account the factors described in section 3.
				9.Effective
			 dateThis Act shall take
			 effect on the date on which a final rule issued by the Federal Trade Commission
			 under section 5(c) is published in the Federal Register.
		
